Order entered December 17, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01077-CR

                          CARL YANCY JR., Appellant

                                             V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F05-40209-R

                                      ORDER

      Before the Court is appellant’s December 7, 2020 pro se motion for a free

reporter’s record on appeal. According to the notice of appeal filed in this case on

December 9, 2020, appellant is an inmate appealing an adverse decision in a

Chapter 64 post-conviction DNA testing proceeding. The docketing statement

appellant has filed indicates appellant has requested preparation of the clerk’s

record and reporter’s record in this case.
      In his motion, appellant indicates he has filed a motion to appoint counsel

with the Court. The Court’s records do not show the filing of a motion to appoint

counsel. Appellant requests, if counsel is not appointed, that the Court order the

trial court clerk to send him copies of the reporter’s record and clerk’s record for

his use.

      We GRANT appellant’s motion to the extent of the following relief. We

ORDER the trial court clerk to provide appellant with duplicate copies of the

clerk’s record and reporter’s record, if any, filed in this case. See TEX. R. APP. P.

34.5(g), 34.6(h).

      We DIRECT the Clerk of the Court to transmit a copy of this order by

electronic transmission to the Dallas County District Clerk and to the Dallas

County District Attorney. We further DIRECT the Clerk of the Court to mail a

copy of this order, by first class mail, to Carl Yancy, Jr.; TDCJ No. 01433033;

Alfred Hughes Unit; Route 2, Box 4400; Gatesville, Texas 76597.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE




                                        –2–